DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/13/22 have been fully considered but they are not persuasive.
On page 5 regarding 112b rejections to claim 10 Applicant argues “the at least one sheet of leaflet material is a continuous sheet of leaflet material” meaning that there is only ONE continuous sheet of leaflet material and there being “more than one sheet” is accordingly excluded by the language of claim 10.
The Examiner respectfully disagrees noting claim 10 hasn’t actually stated that “the at least one sheet of leaflet material comprises one sheet of material…and that one sheet of leaflet material is a continuous sheet” or anything similar, but has neglected to provide the clarification Applicant argues is inherent in the wording. This is maintained, but moved to be an objection in light of Applicant’s clarification. 
On pages 6-7 regarding 103 rejections Applicant argues the amendments overcome the rejection of record since the Combination fails to teach (1) the first upper frame portion connects to the two stent posts only at each of top points of the stent posts and (2) the sheet of leaflet is tucked under the first upper frame portion so the first upper frame portion gathers the sheet of leaflet to help form a cusp of the valve.
not at the top points of the stent posts (Braido [0059] and Figure 6), and also teaches their leaflet material is passed through the slots and sutured to the underlying structure as opposed to having the upper member contacting/gathering the leaflet material.
The Examiner respectfully disagrees, noting Braido ‘277 teaches (1) the upper frame portion connecting the two stent posts only at the top of the stent posts. Further, Applicant is misconstruing Braido ‘839 by stating their stent connects at a variety of annular locations and not at stent posts, since stent posts have been clearly defined as congruent members to these “annular connections” 232 of Braido ‘839. This is a clear misinterpretation of the references. 
As regards (2) the leaflet being tucked under the first upper frame portion so the first upper frame portion gathers the sheet of leaflet to help form a cusp of a valve, Applicant appears to be attempting to argue that suturing the material to the underlying material would prevent contacting/gathering of the material to form cusps of the valve. Of course, there is no correlation between material contacting, material gathering, or material being sutured which would separate Braido ‘839 from the claimed invention as Applicant is attempting to argue. Notably, the term “gather” is defined by Merriam-Webster as “to bring together; collect; pick, harvest; to pick up or amass as if by harvesting; to scoop up or take up from a resting place; to serve as an attraction for: accumulate; to effect the collection of; to summon up; to gain by gradual increase; to prepare (oneself) by mustering strength; to gain or regain control of; to reach a conclusion often intuitively from hints or through inferences; to pull (fabric) along a line 
The specification briefly references figures 2, 13, and 15 in relation to “gathering”:
 “Moreover, in embodiments that the leaflet material 132 is woven through the stent frame 114 as shown in Figures 13 and15, the upper frame portion 160 gathers the leaflet material 132 and enables the leaflets 118 to mimic the function of a native aortic heart valve cusp” ([0074]) and 
“As shown in Figure 2, the stent clip flanges (42, 44, 46) are designed to gather the leaflet material 32 at the stent post 22, enabling the leaflets 18 to mimic the function of a native aortic heart valve cusp, opening and closing with the flow of blood through the PHV 10” ([0067]). 
Since these referenced figures don’t show the material being pulled or puckered, and the recited structure likewise appears incapable of the narrowest interpretation of the word “gather”, the Examiner accordingly understands the meaning of “gather” to be on the broader end. For the purposes of Examination, the term is understood to mean “to bring together”. In the event something different is meant by the term, Applicant should be prepared to show in the originally filed specification, including with support in the drawings, where the material would be “gathered” in any other meaning than the one put forth on the record by the Examiner. 
Since the meaning of “gather” is accordingly just meant to be “to bring together”, the arguments regarding sutures are unclear and appear unrelated to the claim language. Likewise, the language of the claim simply claims that the upper frame portion aids in “bringing together” the material to help form the cusp of the prosthetic heart valve. It is clear the upper frame member is helping to provide this function of allowing the cusps to be formed thereunder.  

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 is objected to for having grammatical errors in the newly added parts of the claim. The claim is also objected to for continuously referring to “leaflet” as opposed to “leaflet material”.
Claim 10 is objected to for stating “the at least one sheet” of leaflet material is “a continuous sheet” of leaflet material since the boundaries of the claim, as they presently exist, include embodiment in where there are two, three, four, etc. sheets of material. By stating that the “at least one sheet..is a continuous sheet” it is unclear which sheet of the plurality is being referred to herein. Clarification is required. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 10-11, 13-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (US 20100185277 A1) hereinafter known as Braido ‘277 in view of Braido et al. (US 20100168839 A1) hereinafter known as Braido ‘839.
Regarding claim 1 Braido ’277 discloses a prosthetic heart valve (abstract) comprising:
a stent frame (Figure 1a item 10) comprising a first upper frame portion, a base, and at least two stent posts extending upwardly from the base (Annotated Figure 1a);
wherein the base is connected to the first upper frame portion by the at least two stent posts (Annotated Figure 1a) and the first upper frame portion, base, and at least two stent posts each have an inner surface and an outer surface (the outer surface is understood to be on the outer diameter of the valve; the inner surface is understood to be located within the lumen of the valve);
and at least one sheet of leaflet material (Figure 3b item 70/80; the material is made of polymer or pericardial tissue ([0115]-[0116] which is considered to be a leaflet material since polymers are common materials of prosthetic leaflets (see Applicant’s specification [012])) positioned on the outer surface and inner surface (Figure 15a; [0132] the inner/outer layers 70/80 are continuous and Figure 15a shows the fold occurring at the top of the stent cells),
wherein the first upper frame portion connects to the at least two stent posts only at each of top points of the at least two stent posts (Annotated Figure 1a), and 
but is silent with regards to the leaflet material weaving through the stent frame between the upper frame portion and base,
so that the sheet of leaflet is tucked under the first upper frame portion and the base so the first upper frame portion gathers the sheet of leaflet to help form a cusp of the valve.
claim 1, Braido ‘839 teaches a heart valve which includes a stent frame (Figure 6 item 200) comprising a first upper frame portion (Figure 6 item 230b), a base (Figure 6 item 230b), and at least two stent posts extending upwardly from the base to connect the first upper frame portion to the base (Figure 6 item 232), and at least one sheet of material (Figure 6 item 300) weaving through the stent frame between the upper frame portion and the base (Figure 6; [0074]-[0075] the material 300 is attached below member 230b. The Examiner notes “weave” is defined as “to direct (something, such as the body) in a winding or zigzag course especially to avoid obstacles” and “winding” is defined as “a curved or sinuous course, line, or progress”. Since the material is directed in a curved course to avoid the obstacle of the stent element 230a and 230b this is considered a weave.), the at least one sheet of material is tucked under the first upper frame portion between the first upper frame portion and the base (the buffer material and leaflet material are connected to one another; [0113] the leaflets comprise the same material as the buffer material, indicating that elements 60 and 70 of Braido ‘277 are actually the same material or the “leaflet material” of the instant invention and after direct attachment to the buffer material they comprise at least one sheet of material which extends both outside and woven to the inside) such that the first upper frame portion gathers the at least one sheet of material to help form a cusp of the prosthetic heart valve (Figure 6 shows three cusps at commissure locations 236; the upper frame portion aids in “bringing together” the leaflet material at/to form the cusp of the valve).


    PNG
    media_image1.png
    938
    865
    media_image1.png
    Greyscale

claim 2 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 1 substantially as is claimed,
wherein Braido ’277 further discloses the at least one sheet of leaflet material is disposed on the outer surface of the base (Figure 15a) and of the at least two stent posts ([0072] the entirety of component 10 is understood to include the stent posts). 
Regarding claim 3 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the sheet of leaflet material is disposed on the inner surface of the base (see Figures 6 and 15a; [0132]) and of the at least two stent posts ([0072] the stent posts are understood to be a part of component 10 which is “completely” covered in layers of material). 
Regarding claim 4 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the first upper frame portion has a shape that is substantially similar to an upper edge of the base (Figure 1a).
Regarding claim 10 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the material is a continuous sheet of material ([0124] buffer material can be either a single piece or made from three single sections).
Regarding claim 11 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 10 substantially as is claimed,
extensions extending upwardly therefrom (Figure 8 items 71),
but is silent with regards to the extensions being arch shaped.
However, regarding claim 11 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the extensions of the Bradio ‘277 Bradio ‘839 Combination so that they are arch shaped as opposed to square shaped, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Bradio ‘277.
Regarding claim 13 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the material comprises a polymer ([0115]).
Regarding claim 14 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 13 substantially as is claimed,
wherein Bradio ‘839 further teaches the covering/buffer “leaflet” material is made of a polymer comprising PET or PTFE ([0076]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 18 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 11 substantially as is claimed,
but is silent with regards to the height of the arches, and the ratio of the height of the arches to the inner diameter of the stent frame.
However, regarding claim 18 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimensions of either the arches or the inner diameter of the stent frame since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art, but is rather recognized in the art to be an optimizeable dimension which is chosen specifically by an endovascular cardiologist to fit a patient specifically. Notably, the size of the inner diameter of the frame is chosen to fit the desired size of the annulus of the patient, and the   In re Aller, 105 USPQ 233. 
Regarding claim 19 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the material is a bioprosthetic (porcine or pericardium) material ([0112]).
Regarding claim 20 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the material has a three dimensional curvature (the material is folded into a three-dimensional curvature [0123]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradio ‘277 and Bradio ‘839 as is applied above further in view of Wrobel et al. (US 20160235561 A1) hereinafter known as Wrobel.
Regarding claim 15 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 14 substantially as is claimed,
but is silent with regards to the polymer being linear low density polyethylene.
However, regarding claim 15 Wrobel teaches wherein a tubular prosthetic stent structure includes a covering of linear low density polyethylene (LLDPE). Bradio ‘277 and Wrobel are involved in the same field of endeavor, namely In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradio ‘277 and Bradio ‘839 as is applied above further in view of Zhang (US 20100249915 A1).
Regarding claim 16 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 13 substantially as is claimed,
but is silent with regards to the material comprising hyaluronic acid.
However, regarding claim 16 Zhang teaches wherein heart valves include cover materials comprising hyaluronic acid ([0197]). Bradio ‘277 and Zhang are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the Combination so that it comprises hyaluronic acid such as is taught by Zhang since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradio ‘277 and Bradio ‘839 as is applied above further in view of Peterson et al. (US 20180021129 A1) hereinafter known as Peterson.
Regarding claim 17 the Bradio ‘277 Bradio ‘839 Combination teaches the valve of claim 1 substantially as is claimed,
wherein Bradio ‘277 further discloses the stent frame has a height and an inner diameter (this is inherent),
but is silent with regards to the ratio.
However, regarding claim 17 Peterson teaches the ratio of an aortic valve ([0177]) height to diameter lies between 0.5-1.5 ([0015]). Braido ‘277 and Peterson are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed optimize the value of the ratio of the height to diameter of the valve of the Bradio ‘277 Braido ‘839 Combination such as is taught by Peterson since it has been held that discovering the optimum or workable ranges for the diameter and height involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. The Examiner notes that this value is distinctly limited by nature as the size of a native aortic valve and the size of a heart is generally consistent.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/24/22